                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
LOUISIANA DEPARTMENT OF
ENVIRONMENTAL QUALITY AND
STATE OF WISCONSIN,
                                                               OPINION AND ORDER
                            Plaintiffs,
                                                                   10-cv-563-bbc
              v.

SUPERIOR REFINING COMPANY LLC AND
VALERO REFINING – MERAUX LLC,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       The United States, the State of Wisconsin, the Louisiana Department of

Environmental Quality and two oil refineries located in Superior, Wisconsin and Meroux,

Louisiana are parties to a consent decree entered by this court in February 2011. Dkt. #9.

The consent decree imposes civil penalties and injunctive relief under the Clean Air Act

against the two oil refineries. The consent decree has been amended twice, in May 2012 and

May 2019. Now the state has notified the court that the parties have negotiated a third

amendment to the consent decree to account for a 2018 explosion and fire at the refinery

in Superior, Wisconsin, which damaged equipment subject to the consent decree and caused

substantial emissions. Dkt. #28. The parties have not yet submitted the proposed

amendment to the court, however, because the state’s attorney general office wants guidance

from the court about whether it must first obtain approval from the Wisconsin legislature



                                            1
before filing the amended consent decree. In particular, the attorney general seeks a

declaration that a new Wisconsin law, Wis. Stat. § 165.08(1), does not apply to situations

in which the state is agreeing to amend a consent decree already in place.

       As explained below, the state attorney general has failed to show that it would be

appropriate for the court to issue a declaration interpreting a state statute under the

circumstances of this case. Accordingly, I will decline to enter the requested order. The

parties may submit their amended consent decree for court approval.



                                         OPINION

       In December 2018, the Wisconsin legislature passed a law requiring the Wisconsin

Department of Justice to obtain legislative consent before settling certain civil actions. The

statute provides:

       Any civil action prosecuted by the department by direction of any officer,
       department, board, or commission, or any civil action prosecuted by the department
       on the initiative of the attorney general, or at the request of any individual may be
       compromised or discontinued with the approval of an intervenor under s. 803.09
       (2m) or, if there is no intervenor, by submission of a proposed plan to the joint
       committee on finance for the approval of the committee. The compromise or
       discontinuance may occur only if the joint committee on finance approves the
       proposed plan. No proposed plan may be submitted to the joint committee on
       finance if the plan concedes the unconstitutionality or other invalidity of a statute,
       facially or as applied, or concedes that a statute violates or is preempted by federal
       law, without the approval of the joint committee on legislative organization.

Wis. Stat. § 165.08(1). In short, the Department of Justice cannot settle certain civil cases

unless (1) the legislature intervenes and approves the settlement, or (2) the department

obtains approval from the joint committee on finance.



                                              2
       In this instance, the Wisconsin Department of Justice, the United States and the oil

refineries wish to proceed with the amended consent decree. However, the state attorney

general is concerned about the potential application of § 165.08(1). The legislature has not

intervened in this case, and the joint committee on finance has not approved the amended

consent degree. (The Department of Justice submitted the amended consent decree to the

committee, but the committee has declined to hold a hearing on it.) The state attorney

general is concerned that if the court enters the amended consent decree, the legislature

could later decide that the consent decree is invalid under § 165.08(1) because it was entered

without legislative approval. Thus, the state attorney general seeks a ruling from this court

that § 165.08(1) does not apply to this case and that the Department of Justice has the

authority to enter the amended consent decree on the state’s behalf without approval from

the joint committee on finance.       The state attorney general contends that the most

reasonable and common sense way to interpret the statute is to conclude that it does not

apply to cases that are already subject to consent decrees. Although I understand the state

attorney general’s concerns, I am not persuaded that it would be appropriate for a federal

court to issue a declaration interpreting a new state statute under these circumstances.

       First, the attorney general has not shown that there is a substantial case or

controversy that is ripe for adjudication regarding the application of § 165.08(1) to this case.

Federal courts do not have jurisdictional authority to render advisory opinions. Wisconsin’s

Envtl. Decade, Inc. v. State Bar of Wisconsin, 747 F.2d 407, 410 (7th Cir. 1984). In

determining whether the dispute is ripe, the question is whether “there is a substantial



                                               3
controversy, between parties having adverse legal interests, of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.” Id. In this instance, the attorney

general is not seeking a declaration of rights or liabilities. The proposed declaration is

limited to statutory interpretation of state law. However, this court does not generally need

to interpret state laws, or even decide whether the state has complied with its own

procedural rules, to approve an amended consent decree.

       The attorney general says that the joint committee on finance might later decide to

challenge the consent decree if it is amended without the committee’s approval. But the

attorney general’s position appears to be entirely speculative. The attorney general has not

submitted any evidence showing that the joint committee on finance has interpreted §

165.08(1) as applying to cases such as this, in which a consent decree has been in place for

nearly a decade. Nor has the attorney general shown that it is likely that the committee

would take action to interfere with a consent decree approved by a federal court. Thus, the

attorney general appears to be requesting an advisory opinion on a dispute that has not

ripened into a substantial case or controversy.

       Second, the state attorney general has failed to cite legal authority that would support

issuance of the requested declaration. The state attorney general contends that the court has

authority to enter the proposed declaration under the All Writs Act, which allows federal

courts to “issue all writs necessary or appropriate in aid of their respective jurisdictions and

agreeable to the usages and principles of law.” 28 U.S.C. § 1651. The All Writs Act has

been interpreted to empower a federal court “to issue such commands . . . as may be



                                               4
necessary or appropriate to effectuate and prevent the frustration of orders it has previously

issued in its exercise of jurisdiction otherwise obtained.” United States v. New York

Telephone Co., 434 U.S. 159, 172, 98 (1977). This power “extends, under appropriate

circumstances, to persons who, though not parties to the original action or engaged in

wrongdoing, are in a position to frustrate the implementation of a court order or the proper

administration of justice, and encompasses even those who have not taken any affirmative

action to hinder justice.” Id. at 174. The Department of Justice also relies on a court’s

inherent power to manage its cases and protect its judgments. Goodyear Tire & Rubber Co.

v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“Federal courts possess certain ‘inherent powers,’

not conferred by rule or statute, ‘to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.’”) (citations omitted); Degen v. United States, 517 U.S.

820, 823 (1996) (“Courts invested with the judicial power of the United States have certain

inherent authority to protect their proceedings and judgments in the course of discharging

their traditional responsibilities.”).

       However, neither the All Writs Act nor this court’s inherent authority allow the court

to fix the jurisdictional problem presented by the attorney general’s request. In the cases

cited by the attorney general, federal courts relied on the All Writs Act to issue orders

necessary to address immediate problems that could undermine or interfere with the courts’

previous orders. In New York Telephone Co., 434 U.S. at 171-74, the Supreme Court

upheld a district court’s order under the All Writs Act requiring a telephone company to

provide to federal law enforcement officials the technical assistance necessary to implement



                                              5
a previous court order. In In re Factor VIII or IX Concentrate Blood Products Litigation,

159 F.3d 1016, 1018-20 (7th Cir. 1998), the Court of Appeals for the Seventh Circuit

affirmed a district court’s injunction under the All Writs Act prohibiting class action lawyers

from attempting to enforce contingent-fee contracts that were contrary to a consent decree

that the district court had entered. And in Yonkers Racing Corp. v. City of Yonkers, 858

F.2d 855, 864 (2d Cir. 1988), the Court of Appeals for the Second Circuit affirmed a district

court’s removal of a state court proceeding that would have frustrated a consent decree

entered previously by the district court.

       The procedural posture of these cases is different from the posture of this case. The

federal courts in New York Telephone Co., In re Factor VIII and Yonkers Racing Corp.

invoked the All Writs Act to protect prior orders or consent decrees from being frustrated

by obvious, immediate and substantial inference from outside action or inaction. The courts

did not issue declarations or injunctions simply because one party was concerned about

possible inference with a future court order, as the attorney general is here, but as a necessary

part of insuring the integrity and implementation of prior orders.

       Finally, in addition to concerns about jurisdiction and justiciability, prudential

concerns counsel against entering the proposed judgment. The state attorney general asks

the court to adopt the Department of Justice’s interpretation of Wis. Stat. § 165.08(1), but

the attorney general’s interpretation is the only one that has been presented to the court.

As discussed above, it is not clear whether the legislature disagrees with the attorney

general’s interpretation of the statute as applied in this case. I decline to enter a declaration



                                               6
constructing a state statute without hearing from both of the entities that would be most

affected by the interpretation.

       For these reasons, I will deny the state attorney general’s request for a declaration

interpreting Wis. Stat. § 165.08(1). The parties to this action may still submit the amended

consent decree for court approval, without a declaration.



                                         ORDER

       IT IS ORDERED that the State of Wisconsin’s motion for a declaration interpreting

Wis. Stat. § 165.08(1), dkt. #28, is DENIED.

       Entered this 20th day of December, 2019.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                             7
